DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9-16 and 25-31 are presented for examination based on the amendment filed February 16, 2021.
Claims 17-24 are cancelled.
Rejection under 35 USC 101 for claims 9-31 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant and the examiner’s amendment set forth below.
Rejection(s) under 35 USC 102 for claims 9-12 and under 35 USC 103 for claims 13-16, and 25-31 is withdrawn in view of their amendment and/or arguments presented by the applicant. Specifically, applicant incorporated previously indicated allowable subject matter into amended independent claim 9.
Claims 9-16 and 25-31 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Donald Stout on March 1, 2021.
Please amend step iv) of claim 9 (currently amended) as follows:
iv) exploiting [and/or monitoring the underground formation according to the concentration of at least one of the gas species dissolved in the reservoir determined by the model] the underground formation, in response to the determined concentration of at least one gas species dissolved in the reservoir determined by the model, by drilling a new well and/or injecting a fluid via an injection well and/or monitoring the underground formation and performing a corrective or preventive step according to the determined concentration of the at least one gas species dissolved in the reservoir determined by the model to prevent contamination of the formation; and

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 9-16 and 25-31 are considered allowable over the art of record. Lawson (US Patent Application Publication No. 2014/0250999) teaches that reservoirs can be surveilled by sampling and tracking gas compositions including noble gas isotopes. Andritsos (US Patent Application Publication No. 2014/0356068) teaches some sampling techniques including using a funnel to collect gases from fluids. Lin Y. Hu ("Gradual Deformation and Iterative Calibration of Gausssian-Related Stochastic Models") and Xiaoqin Zhang ("Complexity Analysis of Dichotomy Method in Solving the Approximated Solution of Equations,") each teach mathematical methods that are applicable in fluid and gas analysis using objective functions.

(Claim 9) i) sampling at least one gas sample at a level of a collecting zone of the water of the reservoir located at a surface of the formation, the sampling being carried out while avoiding contamination with air; ii) measuring at least a concentration of at least one gas species and a concentration of at least one atmospheric isotope of rare gas in the gas sample; iii) determining the concentration of at least one of the gas species dissolved in the reservoir by a model, the model being a function of at least one concentration of at least one gas species in at least one gas sample and of the concentration of at least one atmospheric isotope in the gas sample; …

    PNG
    media_image1.png
    315
    703
    media_image1.png
    Greyscale

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.W.C./Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129